Citation Nr: 0415869	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-18 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the marriage by ceremony between the veteran and 
the appellant meet the time requirements for the purpose of 
eligibility for Department of Veterans Affairs (VA), 
Dependency and Indemnity Compensation (DIC) benefits. 

2.  Whether the relationship between the appellant and the 
veteran prior to their marriage by ceremony can be recognized 
as a valid common law marriage for purposes of eligibility 
for VA DIC benefits.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in October 1963 
following over 19 years and 8 months of active service.  He 
died in March 2001.  The appellant is the surviving spouse of 
the veteran.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 administrative decision 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  The RO determined that the 
marriage by ceremony between the appellant and the veteran 
did not, in and of itself meet the time requirement for 
eligibility for DIC benefits, and that her prior relationship 
with the veteran could not be established as a valid marriage 
at common law.  The appellant perfected an appeal of that 
decision, and the case is ready for appellate review.  

As to the issue of whether the relationship between the 
appellant and the veteran prior to their marriage by ceremony 
can be recognized as a valid common law marriage for purposes 
of eligibility for VA DIC benefits, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal of the issue of whether the 
marriage by ceremony between the veteran and the appellant 
meets the time requirements for purposes of eligibility for 
VA DIC benefits has been obtained by the RO, and VA's duty of 
notification to the appellant of required information and 
evidence and its duty to assist a claimant in obtaining all 
evidence necessary to substantiate her claim regarding that 
issue have been fully met.

2.  The appellant and veteran were married by ceremony on 
July [redacted], 2000. 

3.  The veteran died on March [redacted], 2001, less than one year 
following his marriage by ceremony to the appellant.


CONCLUSION OF LAW

The marriage by ceremony between the veteran and the 
appellant does not meet the time requirements for the purpose 
of eligibility for Department of Veterans Affairs (VA), 
Dependency and Indemnity Compensation (DIC) benefits.  38 
U.S.C.A. §§ 101(3), 1541, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.50, 3.52, 3.54, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death was 
established in a November 2002 rating decision.  The 
appellant, the widow of the veteran, seeks eligibility for VA 
DIC benefits.  


The appellant states that she should qualify for such 
benefits based solely upon her marriage by ceremony to the 
veteran and should not be penalized for her honesty about her 
relationship with the veteran prior to their marriage by 
ceremony.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.


Preliminary Matter: Duties to Notify & to Assist

As a preliminary matter, the Board notes that there has been 
a significant change in the law prior to the initiation of 
this appeal with the enactment of the "Veterans Claims 
Assistance Act of 2000" (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

This law redefines the obligations of VA with respect to the 
duty to assist, and also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA has issued 
regulations implementing the VCAA.  66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of the issue of whether the marriage by 
ceremony between the veteran and the appellant meets the time 
requirements for purposes of eligibility for VA DIC benefits 
has proceeded in accordance with the provisions of the law 
and regulations.




The Board finds that the record reflects the appellant has 
been fully informed of the requirements for establishing 
entitlement to eligibility for VA DIC benefits based upon a 
marriage by ceremony.  The July 2003 statement of the case 
provided the appellant with adequate notice of what the law 
requires to award entitlement to VA DIC benefits based upon a 
marriage by ceremony.  

In an August 2002 RO letter, the appellant was further 
provided adequate notice that VA would help her secure 
evidence in support of her claim if she identified that 
evidence.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO provided such notice in the August 2002 
letter.  She was also asked to identify any additional 
evidence that would support her claim.   See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Finally, the above noted documents provided the appellant 
with the reasons why the RO concluded that the time 
requirements were not met for purposes of eligibility for VA 
DIC benefits based upon her marriage by ceremony to the 
veteran, as well as notified her that she could submit 
additional evidence in support of her claim.  



Thus, the appellant has been provided with notice of what VA 
was doing to develop the claim at that time, notice of what 
she could do to further support her claim, and notice of how 
her claim remained deficient.  

The Board notes that the appellant was not provided specific 
notice of the provisions of the VCAA prior to the initial 
unfavorable RO decision.  Id.  The Board finds that the 
appellant has not been prejudiced thereby as she has been 
fully informed of the provisions of the VCAA as relevant to 
the issue of whether the marriage by ceremony between the 
veteran and the appellant meets the time requirements for 
purposes of eligibility for VA DIC benefits.  She has also 
been afforded the opportunity to identify relevant evidence.  

VA has also taken all appropriate action to develop this 
claim.  The appellant has not identified additional evidence 
relevant to that issue.  The Board concludes that there is no 
prejudice to her claim and that the Board may now proceed to 
a decision on that specific issue.  

The appellant has clearly set forth her position supporting 
her claim.  There is no indication that she would have 
presented other evidence or argument had she been apprised of 
the specifics of the VCAA at any time.  Id.  The essential 
characteristic of this case is that it is the law and not the 
evidence that is dispositive.  

Basically, there would be no possible benefit to further 
developing the specific issue of whether the marriage by 
ceremony between the veteran and the appellant meets the time 
requirements for purposes of eligibility for VA DIC benefits 
because no type nor amount of evidence would benefit the 
appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  




Analysis

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002);  38 C.F.R. § 3.50 (2003).

Death pension may be paid to a surviving spouse who was 
married to the veteran:  (1) One year prior to the veteran's 
death, or (2) For any period of time if a child was born of 
the marriage, or was born to them before the marriage, or (3) 
For Korean War veterans, if the marriage occurred before 
February 1, 1965.  38 C.F.R. § 3.54(a) (2003).

In the present case, it is not disputed that the appellant 
married the veteran on July [redacted], 2000, less than eight months 
before his death on March [redacted], 2001.  No evidence has been 
presented to show, nor has it ever been contended, that the 
appellant and the veteran ever had a child together.  

In addition, the veteran and the appellant were not married 
before February 1, 1965.  Thus, although she is the veteran's 
legal widow, the appellant does not qualify to receive death 
pension benefits as the veteran's surviving spouse based upon 
her marriage by ceremony to the veteran less than one year 
before he died.


As this discussion illustrates, the law and regulations 
concerning VA DIC benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that she should be 
entitled to the benefits based on the fact that she was 
honest in her description of her relationship with the 
veteran and the length of their marriage; unfortunately, the 
Board has no authority to act outside the constraints of the 
statutory and regulatory criteria.

After a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of these benefits on the facts of this case as they relate to 
the issue of whether the appellant's marriage by ceremony to 
the veteran, in and of itself, could have entitled her to VA 
DIC benefits.  

In summary, the marriage by ceremony between the veteran and 
the appellant was for less than one year prior to his death.  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that in a case where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v .Brown, 6 Vet. App. 426 (1994).

There remains the possibility that the appellant's 
relationship to the veteran prior to July 27, 2000 could be 
deemed to have been a marriage at common law for VA death 
benefits purposes, and if so, any period of marital time that 
could be established under a common law marriage could 
augment the marriage by ceremony period so as to render the 
appellant eligible for VA death benefits, including DIC.  

However, the legal and evidentiary requirements to establish 
this status have not been fully explained to the appellant 
and it is therefore incumbent upon the Board to remand that 
issue for such purposes.  


ORDER

The marriage by ceremony between the veteran and the 
appellant does not, in and of itself, meet the time 
requirements for purposes of eligibility for VA DIC benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 
(West 2002).

As found above, the appellant is not entitled to VA DIC 
benefits based upon her marriage by ceremony to the veteran.  
If the appellant is to be successful in her claim, it must be 
determined that her relationship with the veteran prior to 
their marriage by ceremony can be recognized as a valid 
common law marriage for the duration of time required to 
establish eligibility for VA DIC benefits.  

It is the opinion of the Board that additional evidentiary 
development is necessary prior to further disposition of this 
issue.

In denying the appellant's claim as to this issue, in the 
August 2002 administrative decision and the July 2003 
statement of the case, it was determined that the appellant 
and the veteran had not established a valid common-law 
marriage prior to their marriage by ceremony in July 2000.  
The decision, however, did not specify the legal requirement 
governing common law marriages in Alabama, the state in which 
the appellant and veteran resided for the years prior to his 
death.  

In Alabama, the elements of common law marriage are (1) 
capacity, (2) present agreement or mutual consent to enter 
into the marriage relationship, (3) public recognition of the 
existence of the marriage, and (4) cohabitation or mutual 
assumption openly of marital duties and obligations.  See 
Creel v. Creel, 763 So.2d 943, 946 (Ala. 2000); Adams v. 
Boan, 559 So.2d 1084, 1086 (Ala. 1990).  It is noted that 
under Alabama law, adjudicators will "closely scrutinize 
claims of common law marriage and require clear and 
convincing proof thereof."  Gray v. Bush, 2001 Ala. Civ. App. 
LEXIS 333, at *3 (June 29, 2001).

The appellant is entitled to notice of the relevant laws and 
provisions relating to common law marriages of the state of 
Alabama.  On remand, the VBA AMC must identify the applicable 
laws and requirements governing common law marriages, must 
provide the appellant with notice of those laws and 
requirements, and must describe what evidence would be 
required in connection with her claim.  

To ensure full compliance with all obligations to assist the 
appellant and with all due process requirements, the case is 
REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, codified at 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the relevant laws and 
provisions relating to common law 
marriages of the state of Alabama, and 
the evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of her notification must be 
incorporated into the claims file.

The letter should specifically identify 
the type of evidence needed to 
substantiate her claim, namely, evidence 
that would support the finding that she 
and the veteran were married at common law 
prior to their marriage by ceremony in 
July 2000, and that their marriage at 
common law was for a duration that would 
provide her eligibility for VA DIC 
benefits.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of whether the 
relationship between the appellant and 
the veteran prior to their marriage by 
ceremony can be recognized as a valid 
common law marriage for purposes of 
eligibility for VA DIC benefits.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



